BIGGS, Circuit Judge
(concurring).
While I concur in the judgment of the court I cannot agree with the construction placed by the majority on Section 312.16* of the Pilot Rules for Inland Waters, United States Coast Guard. The evidence shows that the “Mamei’s” superstructure obscured the starboard side light of the “Caspian” and the port side light of the “Hudson”. Plence, under what I deem to be the correct interpretation of Section 312.16 the “Mamei” was required to display a green light on her superstructure on her starboard side and a red light on her superstructure on her port side. In my opinion the failure to display these lights in no wise contributed to the collision and the case is not one for contribution under the “major and minor” fault doctrine of divided responsibility. This concurring opinion is filed solely because I think that the majority’s interpretation of the pertinent section will greatly heighten the risk of collision in the inland waters subject to the rule.

 Quoted in full in the majority opinion.